BLEIL, Justice.
This is an appeal from a summary judgment. We reverse and remand for trial.
J.B. Orr owned 207.7 acres of land in Upshur County and, upon his death, the land passed by intestate succession in equal shares to his ten children. In 1954, the eldest brother, B.B. Orr, decided to buy the interests of his brothers and sisters; two deeds were executed, one from the heirs of R.D. Orr, the only deceased sibling, and one from the remaining heirs, including Minnie Pearl Orr Rainey. The essence of this controversy is the validity of Minnie Pearl’s conveyance of her Vio interest to B.B. Orr.
At the time of her conveyance, Tex.Rev. Civ.Stat.Ann. art. 1299 (Vernon 1925) (repealed 1963) required that the husband join the wife in the conveyance of her separate property and that the instrument be acknowledged by the wife privily and apart from her husband. Minnie Pearl’s husband did not join in her conveyance of her interest in the property.
After B.B. Orr’s death, his estate gave Wessely Energy Corporation an oil and gas lease on the entire tract. Minnie Pearl died intestate and her husband later conveyed all his interest in the property to Juanita Jopling Jennings. This suit was brought by Jennings and the heirs of the other eight brothers and sisters of Minnie Pearl and B.B. Orr, appellants here, against Wessely Energy Corporation and other heirs and assignees of B.B. Orr.
Appellees moved for summary judgment alleging that Article 1299 was unconstitutional under U.S. Const, amend. XIV and Tex. Const, arts. I, § 3 and I, § 3a, and therefore that Minnie Pearl’s conveyance was valid. This motion further alleged that the claims of all appellants other than Jennings were barred under the doctrine of after-acquired title. The trial court granted the motion for summary judgment on all grounds.
Appellants contend that since the conveyance from Minnie Pearl to B.B. Orr was void under Article 1299, Minnie Pearl did not convey her interest in the property and that her interest passed, upon her intestate death, one-half to her husband and one-half to her brothers and sisters under Tex.Prob. Code Ann. § 38(b)(2) (Vernon 1980).
All agree that were Article 1299 still in effect it would be unconstitutional by today’s standards. See Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971).
However, the law in effect at the time of a transaction governs that transac*813tion. Article 1299 was in effect at the time of the conveyance from Minnie Pearl to B.B. Orr in 1954. Appellees argue that since the statute was unconstitutional, it was void ab initio and should not govern. However, “the law in effect at the time of the transaction” refers to all laws, including the Constitution, and thus necessarily incorporates the contemporaneous interpretation of constitutional standards. Appel-lees do not assert that Article 1299 was unconstitutional under the constitutional interpretations prevailing in 1954. They allege that Article 1299 is unconstitutional under Tex. Const, art. I, § 3a, passed nine years after Article 1299’s repeal in 1963. Appellees make no contention that U.S. Const, amend. XIV or Tex. Const, art. I, § 3 were applied to remedy gender discrimination in 1954.
Appellees argue, citing Kirchberg v. Feenstra, 450 U.S. 455, 101 S.Ct. 1195, 67 L.Ed.2d 428 (1981), that Article 1299 can be found unconstitutional applying current constitutional analysis and this finding can be applied only to this case. However, Kirchberg is distinguishable for two reasons: first, the suit in Kirchberg was brought while the offending statute was still in effect, and second, the suit under the offending statute was brought in 1976, at a time when the existing statute was clearly unconstitutional under the existing law. Nothing about the Kirchberg decision would lead us to conclude that we should hold Article 1299 invalid ab initio and validate a transaction which was not valid in 1954, when Minnie Pearl gave the deed.
The position urged by appellees finds support grounded in the case of Norton v. Shelby County, 118 U.S. 425, 6 S.Ct. 1121, 30 L.Ed. 178 (1886), in which the Court stated that unconstitutional action:
[C]onfers no rights; it imposes no duties; it affords no protection; it creates no office; it is, in legal contemplation, as inoperative as though it had never been passed.
However, the Court has long since abandoned this view and has rejected the notion of treating an unconstitutional statute as if it never existed. Chevron Oil Co. v. Hu-son, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971); Chicot Co. Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 60 S.Ct. 317, 84 L.Ed. 329 (1940); Great Northern R. Co. v. Sunburst Oil & Ref. Co., 287 U.S. 358, 53 S.Ct. 145, 77 L.Ed. 360 (1932). We decline to return to the long-abandoned Norton rationale and conclude that the law in effect in 1954, when Minnie Pearl gave the deed, governs that transaction and thus the trial court erred in granting a summary judgment.
Concerning the question of after-acquired title, the trial court’s holding is predicated upon a finding that the deed executed by Minnie Pearl, whether valid or not, and by her eight siblings to B.B. Orr, was a general warranty deed. If this is the case, the heirs of the eight siblings would be unable to claim any title in the property since under the general warranty clause such title subsequently acquired by them would pass to B.B. Orr under the doctrine of after-acquired title (estoppel by deed). See Duhig v. Peavy-Moore Lumber Co., 135 Tex. 503, 144 S.W.2d 878 (1940).
The 1954 deed by its language conveys “all our undivided interest” as owned by the grantors. Construction of this language would be that it conveys the property actually owned at the time of the conveyance rather than to extend to property which might be acquired in the future. See Clark v. Gauntt, 138 Tex. 558, 161 S.W.2d 270 (1942); Roberts v. Corbett, 265 S.W.2d 127 (Tex.Civ.App.-Galveston 1954, writ ref’d). And, although the warranty language of the deed contains covenants of a general warranty of title, the deed conveys only an undivided interest. Thus, the warranty does not apply to any after-acquired interest which was not granted; the warranty cannot vest in the grantee a greater estate than the deed itself conveyed. Chace v. Gregg, 88 Tex. 552, 32 S.W. 520 (1895), 5 F. Lange, Land Titles and Title Examination § 681 (Texas Practice 1961). Hence, since no future interest was con*814veyed, appellants cannot be estopped from claiming one. Roberts v. Corbett, supra.
Accordingly, the judgment of the trial court is reversed and the case remanded for trial.